DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 02/08/2021. 
Claim(s) 1-20 are currently pending. 
Claim(s) 20 has been withdrawn. 
Claim(s) 1, 9 and 20 have been amended. 

Election/Restrictions
Claims 1-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/27/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
The prior art of record, whether alone or in combination, fails to teach the limitation “the first solar cell overlaps with one of the plurality of second solar cells in a region and the first solar cell is electrically connected to the one of the plurality of second solar cells in the region of overlap such that the first cell is connected to horizontally adjacent solar cells in parallel” in the context of other limitations recited in the claims.
Morad does not teach adjacent photovoltaic strings arranged in alternative directions. While Abe teaches orienting adjacent photovoltaic strings in alternate directions, Abe does not teach a first cell of a first string of solar cells overlapping with a horizontally adjacent second solar cell of a second string of solar cells.  Shi does not remedy the deficiencies in Morad and Abe.  Accordingly, claim 1 is allowed. 
Regarding claims 9 and 20 
The prior art of record, whether alone or in combination, fails to teach the limitation “the third solar cell overlaps with a first solar cell of the plurality of the first solar cells in a first overlap region and overlaps with a second solar cell of the second string of second solar cells in a second overlap region and the third solar cell is electrically connected to the first solar cell in the first region and to the second solar cell in the second region such that the third solar cell is connected to horizontally adjacent solar cells from the first string and the second string” in the context of other limitations recited in the claims.
Morad does not teach adjacent photovoltaic strings arranged in alternative directions. While Abe teaches orienting adjacent photovoltaic strings in alternate directions, Abe does not teach a third cell of a third string of solar cells overlapping with a horizontally adjacent first and second solar cells.  Shi does not remedy the deficiencies in Morad and Abe.  Accordingly, claim 9 is allowed. 

Regarding claims 2-8
	Claims 2-8 are allowed based on their dependency on claim 1 thereby incorporating the allowable subject matter.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

 /MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721